Exhibit 10.3
AMENDMENT NO. 1
to
AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT
(this "Amendment") is executed this October 6, 2008 pursuant to Article 5.4(a)
of that certain Amended and Restated Shareholder Rights Plan Agreement (the
"Shareholder Rights Plan") dated October 15, 1999, by and between Altair
Nanotechnologies, Inc., a Canadian corporation formerly known as “Altair
International Inc.” (the "Company") and Equity Transfer Services Inc. (the
"Rights Agent").  For purposes of this Amendment, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Shareholder Rights Plan.


RECITALS


WHEREAS, pursuant to that certain Stock Purchase and Settlement Agreement dated
September 30, 2008 (the "Purchase and Settlement Agreement") and executed on
even date herewith by and between the Company and Al Yousuf, LLC, a United Arab
Emirates limited liability company (the "Investor"), the Company shall issue to
Investor 8,000,000 shares (the "Shares") of the Company’s common stock (the
"Issuance");


WHEREAS, the Investor will become the Beneficial Owner of 15% or more of the
outstanding Voting Shares of the Company as a result of the Issuance; and


WHEREAS, in order to induce Investor to enter into the Purchase and Settlement
Agreement, the Company desires to amend the Shareholder Rights Plan to provide
that the Issuance will not trigger an event that would be adverse to the
Investor under the Shareholder Rights Plan.


AGREEMENT


NOW, THEREFORE, on account of the events set forth in the Recitals above, the
Company hereby amends the Shareholder Rights Plan as follows:


1. Amendment to Definition of Acquiring Person.  The following provision is
added as subsection (vi) to Article 1.1(a) of the Shareholder Rights Plan:


 
(vi)
Al Yousuf, LLC, a United Arab Emirates limited liability company (“Al Yousuf”);
provided, however, this exception shall not be, and shall cease to be,
applicable to Al Yousuf in the event that Al Yousuf shall, after its execution
of the Purchase and Settlement Agreement (a) increase its Beneficial Ownership
percentage of the Voting Shares by more than 1% above its Beneficial Ownership
percentage of the Voting Shares as a result of its execution of the Purchase and
Settlement Agreement, other than through the Issuance, a Voting Share Reduction,
an Exempt Acquisition or a Pro Rata Acquisition, or (b) commence a Take-over Bid
that would, if consummated, increase its Beneficial Ownership percentage of the
Voting Shares by more than 1% above its Beneficial Ownership percentage of the
Voting Shares as a result of its execution of the Purchase and Settlement
Agreement.



2. Full Force and Effect.  Except as amended hereby, the Shareholder Rights Plan
shall remain in full force and effect and all other provisions of the
Shareholder Rights Plan shall remain unchanged.
 
1

--------------------------------------------------------------------------------



 
3. Entire Agreement.  The original Shareholder Rights Plan Agreement between the
Company and the Rights Agent dated November 27, 1998, as amended and restated by
the Shareholder Rights Plan, as further amended by this Amendment, constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.  This Amendment shall be effective upon
execution by the Company.


IN WITNESS WHEREOF, this Amendment No. 1 to Amended and Restated Shareholder
Rights Plan Agreement is hereby executed as of the date first above written.


"COMPANY"
 
ALTAIR NANOTECHNOLGIES INC.
a Canadian corporation
 
By: /s/ Terry Copeland        
Name: Terry Copeland
Title: CEO and President






Accepted, Acknowledge and Agreed:


"RIGHTS AGENT"


EQUITY TRANSFER SERVICES INC.




By: /s/                                                                    


Name:


Title:




2

--------------------------------------------------------------------------------
